Citation Nr: 1518283	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  11-06 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected right ankle sprain residuals.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1969 to March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for a right knee disorder.  The claim for service connection was originally filed in May 2010.

In February and August 2014, the Board remanded the issue of service connection for a right knee disorder for additional development.  Pursuant to the February 2014 remand instructions, the Veteran was afforded a VA examination in April 2014 to assist in determining the etiology of the claimed right knee disorder.  Pursuant to the August 2014 remand instructions, a VA addendum medical opinion was obtained in August 2014.  As discussed below, the Board finds that the April 2014 VA examination report in connection with the August 2014 addendum opinion was thorough and adequate and in compliance with the Board's remand instructions.  The Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration.

In the March 2011 substantive appeal (on a VA Form 9), the Veteran requested a Board hearing at the local RO in Waco, Texas, before a Veterans Law Judge (Travel Board hearing).  In correspondence received in April 2011, the Veteran withdrew the hearing request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2014).   


FINDINGS OF FACT

1.  The Veteran has currently diagnosed right knee degenerative joint disease.

2.  A right knee injury or disease was not sustained in service.

3.  Symptoms of a right knee disability were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4.  The Veteran's right knee degenerative joint disease first manifested many years after service separation and is not causally or etiologically related to active military service, and is not caused or permanently worsened by the service-connected right ankle sprain residuals.


CONCLUSION OF LAW

Right knee degenerative joint disease was not incurred in active service, and may not be presumed to have been incurred therein, nor is it secondary to the service-connected right ankle sprain residuals.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

In this case, notice was provided to the Veteran in May 2010, prior to the initial adjudication of the claim in September 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in February 2012 and April 2014 with an addendum medical opinion obtained in August 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2012 VA examination report was based on the inaccurate factual predicate that the Veteran did not have right ankle arthritis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  A July 2014 VA examination report notes a diagnosis of right ankle mild degenerative joint disease (a form of arthritis).

The April 2014 VA examiner also initially opined that the Veteran did not have a current right ankle disability.  Id.  In August 2014, the Board remanded the appeal for a VA medical opinion that addressed whether the Veteran's right knee degenerative joint disease was caused or aggravated by the current diagnosed right ankle degenerative joint disease.        

The Board finds the April 2014 VA examination with the August 2014 VA addendum opinion, taken in light of the other lay and medical evidence of record, is thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  

The Veteran was offered the opportunity to testify before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for a Right Knee Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with degenerative joint disease - a form of arthritis - and qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran filed a claim for service connection for a right knee disorder in May 2010.  The Veteran essentially contends that the claimed right knee disorder is related to the service-connected right ankle disability because of its close location to the in-service right ankle injury.  See March 2011 substantive appeal (on a VA Form 9).

The evidence of record demonstrates that the Veteran has current diagnosed right knee degenerative joint disease.  See February 2012 VA examination report.  As the Veteran's right knee degenerative joint disease is a chronic disease under 38 C.F.R. § 3.309(a) as an organic disease of the nervous system, the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience an in-service injury or disease related to the right knee, chronic symptoms of a right knee disorder (degenerative joint disease) in service, or continuous symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).  Service treatment records do not reflect any injury, complaint, diagnosis, or treatment of a right knee disorder, or otherwise reflect a reported history or findings of right knee injuries.  In addition, the February 1971 service separation physical examination report notes that the Veteran's lower extremities were clinically normal.  On an associated report of medical history, the Veteran denied arthritis or a "trick" or locked knee, but did endorse foot trouble.  The Board finds that the Veteran's in-service history of symptoms (i.e., reporting foot, but not knee, problems at the February 1971 service separation physical) is more contemporaneous to service, so is of more probative value, than the more recent assertions made many years after service separation and for compensation purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).    

With regard to the silence in the Veteran's service treatment records, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that the veteran did not engage in combat.  Id.  

In this case, the weight of the evidence is against a finding that the Veteran engaged in combat, and the Veteran has not asserted that he suffered a right knee injury during combat.  In light of these findings, the evidence does not demonstrate involvement or engagement in combat during service.  See VAOPGCPREC 12-99.   

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

In this case, the service treatment records appear to be complete in relevant part.  Further, the Board finds that a right knee injury ordinarily would have been recorded had it occurred.  The service treatment records do not indicate that the Veteran reported symptoms or an injury related to the right knee, despite seeking repeated treatment in April 1969 for a right ankle sprain. 

Further, neither the VA treatment records nor the VA examination reports note that the Veteran reported the occurrence of a right knee injury or chronic right knee symptoms during service.  The Veteran has not alleged that he experienced a right knee injury or otherwise had right knee symptomatology during service.  Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service injury or disease related to the right knee or chronic symptoms of a right knee disorder during service.  38 C.F.R. § 3.303(b).   

Next, on the question of continuous symptoms since service, the Board also finds that the weight of the lay and medical evidence demonstrates that the Veteran did not experience continuous symptoms of a right knee disorder after service separation.  A March 2011 VA treatment record (dated eight months after the Veteran filed the claim for service connection) indicates that the Veteran reported chronic right knee pain for approximately 30 years.  A March 2011 VA treatment record notes that imaging studies reflected right knee degenerative joint disease.  

As noted above, the first recorded symptomatology related to the right knee is found in March 2011.  This treatment comes approximately 40 years after service separation.  Even accepting the Veteran's March 2011 statement that he had chronic right knee pain for approximately 30 years still places the onset of right knee symptomatology at approximately 1981 - 10 years after service separation.  The Veteran has not alleged he sought treatment for a right knee disorder during this period, nor has the Veteran asserted continuity of symptoms or that he experienced right knee disorder symptoms shortly after service separation.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).   

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, the Veteran has not asserted, or even alleged, experiencing chronic symptoms of a right knee disorder in service, continuous right knee disorder symptoms since service separation, or arthritis to a compensable degree within one year of service.  Rather the Veteran has only generally alleged that he is entitled to service connection for the right knee disability as due to the service-connected right ankle disability without providing specific facts about the onset of symptoms or sufficient detail as to the nature of such association to require assistance obtaining opinions regarding that nature of any such relationship, much less to be of probative value to establish such secondary relationship.  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  
38 C.F.R. § 3.303(b). 

In addition, as shown above, the first indication of arthritis potentially related to the right knee was in March 2011, approximately 40 years following service separation.  As neither the lay nor the medical evidence shows that the right knee degenerative joint disease manifested within the first year of discharge from service, the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection for right knee arthritis have not been met.

Next, as discussed in detail above, the Board finds no event, injury, or disease occurring during service to which the current right knee degenerative joint may be related, and the Veteran has not contended that such event, injury, or disease during service occurred.  As the second element (in-service incurrence) is not demonstrated, the claim for service connection for right knee degenerative joint disease must be denied on a direct basis.  See Fed. R. Evid. 803(7); Kahana, 24 Vet. App. at 438 (Lance, J., concurring); AZ, 731 F.3d 1303; Buczynski, 24 Vet. App. at 224.

Turning to the theory of service connection for a right knee disorder as secondary to the right ankle sprain residuals, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed right knee degenerative joint disease was not caused or permanently worsened (aggravated) by the service-connected right ankle sprain residuals.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,     21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).  

As a lay person, under the specific facts of this case, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex right knee degenerative joint disease.  See Kahana at 437 (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service).  The etiology of the Veteran's current right knee disability is a complex medical etiological question involving internal and unseen system processes, many of which are unobservable by the Veteran.  The Board does not find the Veteran competent to render an opinion as to the etiological nexus between the service-connected right ankle sprain residuals and the non-service-connected right knee degenerative joint disease, as the complex relationship between orthopedic disabilities of the ankle and in a separate anatomical location of the knee is not susceptible to lay observation, especially in this case where there is no favorable factual support in the form of an in-service injury or disability, or chronic or continuous symptoms in and since service separation, or diagnosis or treatment for symptoms for many years after service, or altered gait pattern or other evidence that tends to show such a secondary relationship.

In the April 2014 VA examination report, the VA examiner opined that the right knee degenerative joint disease is a consequence of the aging process coupled with likely heavy use or overuse during the Veteran's employment as a laborer and heavy equipment operator for many years after service separation.  The reasonable inference of this opinion is that the right knee degenerative joint disease was not caused by the service-connected right ankle disability, but rather attributable to the Veteran's post-service employment and non-service-related aging.  

In the August 2014 VA medical opinion, the VA examiner reasoned that the pathology on imaging for the degenerative spurring of the ankle, coupled with the history of a sprained ankle, are entirely irrelevant to the Veteran's right knee disability.  The VA examiner further reasoned that there was no logical nexus known to the medical profession that would support aggravation of a knee disability by either a sprained ankle or mild degenerative spurring of the ankle.  The VA examiner opined that any alteration in gait due to an ankle disability could not be logically associated with a knee disability because favoring the right lower extremity because of a symptomatic or painful ankle disability would tend to preserve the proximal knee joint.  . 

The Board finds the April 2014 VA examination report and August 2014 VA medical opinion probative evidence that the Veteran's right knee degenerative joint disease was not caused or permanently worsened (aggravated) by the service-connected right ankle sprain residuals.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient and accurate facts, factual assumptions, and data on which to base the conclusions.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's right knee degenerative joint disease was not incurred in active service, and may not be presumed to have been incurred therein, nor is it secondary to the service-connected right ankle sprain residuals.  As the preponderance of the evidence is against the claim under all theories of service connection, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right knee degenerative joint disease, to include as secondary to the service-connected right ankle sprain residuals, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


